*9
ORDER

PER CURIAM.
Movant Forrest Mittendorf was convicted of elder abuse in the first degree, Section 565.180, RSMo 1994, and was sentenced to a term of thirty years imprisonment. He now appeals from the judgment denying his Rule 29.15 motion without an evidentiary hearing.
We have reviewed the briefs of the parties and the record on appeal. The motion court’s determination is not clearly erroneous. No precedential or jurisprudential purpose would be served by an extended opinion reciting detailed facts and restating principles of law. We affirm the judgment pursuant to Rule 84.16(b).